Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION



1. Claims  28-41  are pending. 


2. Applicant’s election without traverse of Group I, claims 28, 36-41 in the reply filed on -1/27/21 is acknowledged.


3. Claims  29-35 are  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.  


Claims 28, 36-41   read on a method of producing antibody by culturing a CHO cell by fed-batch culture  are under consideration in the instant application. 


4. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application 12/451,003.



5.  The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was 


6.   Claims 28 , 36, 38 -41 are  rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6,103,529(IDS) or US Patent 6,900,056 (IDS) or US Patent 7,709,229 (IDS) or EP 0481,791 (IDS) each in view of  Kim et al (2005, IDS) 

US Patent ‘529 teaches a method of producing antibody, comprising culturing cell in the culture medium comprising  said three amino acids, i.e. serine (5-250 mg/l), cysteine (0.1-250 mg/l) and Tyrosine (5-400 mg/l) ( see entire document, overlapping pages 8 and  Table 1 in particular). US Patent '529 teaches that said cells are CHO cells ( see column 13 in particular).

 It is noted that the instantly claimed concentration of serine is 2 mM , i.e  210 mg/l; tyrosine of 1mM, i.e 181mg/l is an obvious variation of the referenced concentration. 

US Patent ‘056  teaches a method of producing antibody, comprising culturing cell in the culture medium comprising serine (40-90 mg/l), cysteine ( 90-400 mg/l) and Tyrosine (50-150  mg/l) ( see entire document, overlapping pages 7 – 10 and  claim 1 in particular). US Patent '056 teaches that said cells are CHO cells ( see column 3  in particular).

US Patent ‘229   teaches a method of producing antibody, comprising culturing cell in the culture medium comprising serine (39- 90 mg/l), cysteine ( 31-62 mg/l) and Tyrosine (75-104  mg/l) ( see entire document, overlapping pages 13-14 and  Table 1 in particular). US Patent '229  teaches that said cells are CHO cells ( see columns 3 and 8  in particular).


EP 791   teaches a method of producing antibody, comprising culturing cell in the culture medium comprising serine (30-60 mg/l), cysteine ( 50-100 mg/l) and tyrosine (50-120  mg/l) see entire document, overlapping pages 3-4  and  Table 1 in particular). US Patent '229  teaches that said cells are CHO cells ( see pages 7 and 8  in particular).

Kim et al., tech a method of producing antibody, comprising culturing cell in the fed-batch culture  comprising  various  concentration of  serine , cysteine and tyrosine . Kim et al., teach that said cells are CHO cells. Kim et al., tech that when concentration of said amino acid increases during the culturing  remarkable increase in specific production of antibody  and final antibody concentration was observed.  Kim et al further teach that supplementation of the consumed medium component,  in  fed-batch culture, including serine , cysteine and tyrosine or selective combination thereof dramatically improved recombinant antibody production in a synergic manner.  (( see entire document, Abstract,  overlapping pages 41, 42  and  46 in particular).





All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).


Claim  38 and 41 are included because it would be  it would be conventional and within the skill of the art to determine an optimal concentration of serine tyrosine and cysteine in the fed-batch medium. Moreover, at the time the invention was made it was well known that fed-batch culturing of CHO  cells  can  be  use to optimized and improve the expression of antibodies. ( see US Patent Application 20120077213 in particular). Thus it would be obvious to one skill in the art that optimizing concentration of serine, cysteine and tyrosine would result in producing higher concentration of antibody.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


  From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

7.  Claims 28 and 37 are  rejected  under 35 U.S.C. 103(a) as being unpatentable over US Patent 6,103,529 or US Patent 6,900,056 or US Patent 7,709,229 or EP 0481,791 (IDS) each in view of  Kim et al (2005, IDS)   as applied to claims , 28 , 36, 38 -41  above, and further in view of  Baker et al., ( Animal Cell Technology, 1999, pages 263-265, IDS)   

The teaching of  US Patent 6,103,529 or US Patent 6,900,056 or US Patent 7,709,229 or EP 0481,791  and Kim et al. has been discussed supra.



Baker et al.,  teach introducing of  hamster taurine transporter gene into CHO cells can enhance cell viability and production of recombinant protein in said cells ( see entire document, Abstract in particular)
  
All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of the ordinary skill in the art at the time the invention was made to introduced an hamster taurine transporter gene into CHO cells  with a reasonable expectation of success because the prior art suggests that introducing said gene into CHO cells would enhance cell viability and production of recombinant protein in said cells.


From the combined teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. Claims  28, 36-41 are   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 8,252,557. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20  of U.S. Patent No. 8,252,557 recited method for producing a desired protein ( antibody) comprising culturing cells in fed-batch culture comprising serine, tyrosine and cysteine.


10.  No claim is allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail  Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644